Citation Nr: 1214353	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from August 1968 to May 1970 with additional prior service in the Reserve.  His awards include the Combat Action Ribbon. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In October 2010, the Board remanded the present matter for additional development and due process concerns.  With regard to the claim of service connection for a low back disorder, the Board is satisfied that there has been substantial compliance with the remand directives and that the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his low back disorder is related to service.  


CONCLUSION OF LAW

The criteria for service connection of a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran seeks service connection for a low back disorder.  He contends that his low back disorder onset during service.  He has reported that, at the beginning of his tour in Vietnam, he had to shovel and fill sandbags for up to 15 hours each day, which resulted in back "hurt or strain."  He also reported that he underwent training to fly backseat in an F4 Phantom, to include learning how to eject from the jet.  He has explained that he did not seek service connection for his low back problem during service because he did not believe it was serious.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that, in cases where the evidence shows that the veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this case, the evidence documents that the Veteran was awarded combat medals/citations.  Thus, the Board finds that the "combat presumption" is applicable.  The Board notes that this presumption does not establish a presumption of service connection, but it eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  There must still be medical evidence of a current disability and a link between the current disability and in-service incurrence.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service records reflect no complaints or findings suggestive of a low back disorder, and the April 1970 separation examination record reflects normal clinical findings for the spine 

A February 2006 statement from a private chiropractor indicates that the Veteran had been intermittently treated for low back pain since May 1998, when the Veteran reported acute low back pain which began after crawling into an attic.  The chiropractor noted that the Veteran reported that he had "these types of incidences over and over" since Vietnam.  After examination and review of X-ray images, the Veteran was assessed with degenerative disc disease.  The chiropractor opined that the Veteran's complaints of chronic low back pain were consistent with a long-term disc degeneration of more than 25 years duration, which "probably began with initial injury and symptomatic picture during [service]."  See Krieger statement.  

A December 2010 VA examination record reflects the Veteran's history that his low back symptoms started after doing "heavy work and labor" in Vietnam.  The Veteran indicated that he did not receive any treatment for the chronic discomfort until a few years after service.  After examination and review of X-ray images, the examiner diagnosed the Veteran with degenerative disc disease.  The examiner stated that it was "conceivable that the etiology of the back started with a strained-like episode while in Vietnam doing heavy lifting."  After review of the claims file, the examiner opined that the low back disorder was less likely than not incurred in or caused by service because there were no active duty medical notes in his provided claims file that related to a back problem.  In a January 2011 addendum, the examiner noted that he had reviewed the claims file and found no information regarding the lumbosacral spine.  The examiner stated that it was "very difficult through a 20/20 retroscope to determine exactly when the lower back began its deterioration and as to whether or not it was related to heavy labor or just the tincture of time that affects many people with no history of back injury."  The examiner concluded that he could not factually state that the spinal arthritis was related to active duty as against natural aging process.  In a November 2011 addendum, the examiner opined that the low back disorder was less likely than not incurred in or caused by service because there were no active duty medical notes in his provided claims file that related to a back problem.  

After review of the evidence, the Board finds service connection is warranted for a low back disorder based on the evidence that the currently diagnosed disorder is related to service.  The Board acknowledges that the service records do not reflect any findings or histories suggestive of a low back disorder.  The Board is competent to report a history of low back symptoms during and since service, however, and based on the absence of a contradictory evidence, the Board finds the history is credible and consistent with his duties in service and his explanation as to why he did not receive any in-service treatment.  The Board further acknowledges that a VA examiner has opined that it is less likely as not that the low back disorder is related to service.  The examiner relied solely on the absence of in-service treatment pertaining to the low back, however; as such, the Board finds this opinion has limited probative value.  In this case, based on the Veteran's competent and credible history of continuity of symptomatology and the absence of contradictory evidence, and resolving all doubt in the Veteran's favor, the Board finds service connection is warranted.  

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for a low back disorder.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for a low back disorder is granted.  


REMAND

Further development is needed on the claim of service connection for right ear hearing loss.  Specifically, a probative opinion is needed to determine whether the Veteran has right ear hearing loss and, if so, whether it is related to service.  The Board acknowledges that a December 2010 VA examiner indicated that that the Veteran did not have right ear hearing loss, as defined by VA; however, that examiner did not address the 2006 audiometric findings which indicated hearing loss as defined by VA.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, another opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the reported right ear hearing loss.  The examiner should review the claims file and perform all necessary testing.  After reviewing the record, the examiner should offer an opinion as to whether the Veteran currently has right ear hearing loss, as defined by VA.  

(a)  If the examiner finds the Veteran does have current right ear hearing loss, the examiner should state whether it is at least as likely as not that the hearing loss onset in service or is causally related to service.  

(b)  If a current right ear hearing loss is not shown, the examiner should comment on whether the 2006 audiometric findings were at least as likely as not related to service.  

The examiner is reminded that normal audiological findings at separation are not determinative.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the claim with consideration of the evidence received after the December 2011 supplemental statement of the case (SSOC), to include the evidence submitted in March 2012.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


